          Case 1:20-cv-09576-PKC Document 6 Filed 11/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
BOBBY GOLDSTEIN PRODUCTIONS, INC.,

                                   Plaintiff,                        20 cv 9576 (PKC)

                 -against-
                                                                     ORDER
TVi MEDIA GROUP LLC,
                                    Defendant.
-----------------------------------------------------------x
CASTEL, U.S.D.J.:

                 Plaintiff Bobby Goldstein Productions, Inc. brings this action invoking subject

matter jurisdiction by reason of diversity of citizenship, 28 U.S.C. § 1332. Defendant TVi Me-

dia Group LLC is described as a “New York limited liability company with its principal place

of business at 230 Park Avenue, 3rd Floor, New York, New York 10169.” (Compl’t ¶ 8.)

                 A complaint premised upon diversity of citizenship must allege the citizenship

of natural persons who are members of a limited liability company and the place of incorpora-

tion and principal place of business of any corporate entities that are members of the limited li-

ability company. See Carter v. HealthPort Techs., LLC, 822 F.3d 47, 60 (2d Cir. 2016) (“In

general, the citizenship of a limited liability company is determined by the citizenship of each

of its members.”); Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes

of diversity jurisdiction, a limited liability company has the citizenship of each of its mem-

bers.”); Rule 8(a), Fed. R. Civ. P.

                 The Complaint does not allege the citizenship of the members of defendant TVi

Media Group LLC. Within 21 days of this Order, Bobby Goldstein Productions, Inc. may

serve upon TVi Media Group LLC an interrogatory limited to identifying the citizenship of all

natural persons who are its members, and, if any corporation is a member, the jurisdiction un-

der whose laws it is incorporated and the principal place of business. Defendant shall have 14

days to respond to the interrogatory.
         Case 1:20-cv-09576-PKC Document 6 Filed 11/16/20 Page 2 of 2

                                                -2-


                Within 45 days of this Order, plaintiff shall amend its complaint to allege the

citizenship of TVi Media Group LLC, or the action will be dismissed for lack of subject matter

jurisdiction.



                SO ORDERED.




Dated:          New York, New York
                November 16, 2020
